     Case 1:20-cr-00049-NONE-SKO Document 42 Filed 07/23/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, #122664
      Federal Defender
 2    CHARLES J. LEE, Bar #221057
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: 559-487-5561/Fax: 559-487-5950
 5
      Attorneys for Defendant
 6    VINCENT CAMPOS

 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00049-NONE-SKO
12                         Plaintiff,               STIPULATION TO VACATE REVIEW
                                                    HEARING; ORDER THEREON
13     vs.
                                                    JUDGE: Hon. Erica P. Grosjean
14     VINCENT CAMPOS,                              DATE: July 29, 2020
                                                    TIME: 2:00 p.m.
15                        Defendant.
16
17
18           IT IS HEREBY STIPULATED by and between the parties hereto through their

19    respective counsel that the status conference scheduled for July 29, 2020, to ensure Mr. Campos

20    had appropriate compliance with his conditions of release, may be vacated.

21           When the July 29, 2020, status conference was initially scheduled, Mr. Campos was

22    being ordered into the WestCare 90-day residential treatment program. This status conference

23    was to check in on his progress and to confirm he had an appropriate residence upon his

24    successful completion.

25           At Mr. Campos’s appearance at Better Choices on July 22, 2020, Pretrial Services

26    updated the Court that Mr. Campos had done well at WestCare, but due to the Covid-19

27    outbreak, was excused from completing his last 11 days at WestCare. He has been residing at

28    his Pretrial approved residence with his longtime girlfriend and spending time with their
     Case 1:20-cr-00049-NONE-SKO Document 42 Filed 07/23/20 Page 2 of 2


 1    children.

 2           As Mr. Campos will be regularly before the Court on his monthly Better Choices court

 3    appearances, the parties believe it is appropriate to vacate the July 29, 2020 status conference.

 4    Additionally, his regular status conference is scheduled for September 21, 2020, and time has

 5    already been excluded through that date.

 6
 7                                                          Respectfully submitted,

 8                                                          McGREGOR W. SCOTT
                                                            United States Attorney
 9
10    DATED: July 23, 2020                          By:     /s/ Stephanie Stokman
                                                            STEPHANIE STOKMAN
11                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
12
13                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
14
15    DATED: July 23, 2020                          By:     /s/ Charles J. Lee
                                                            CHARLES J. LEE
16                                                          Assistant Federal Defender
                                                            Attorneys for Defendant
17                                                          VINCENT CAMPOS

18
19
                                                  ORDER
20
21           IT IS SO ORDERED that the status conference on July 29, 2020, shall be VACATED.

22
      IT IS SO ORDERED.
23
24       Dated:     July 23, 2020                               /s/
                                                          UNITED STATES MAGISTRATE JUDGE
25
26
27
28

       Campos: Stipulation and [Proposed]             -2-
       Order to Vacate Status Conference
